Case 3:21-cv-00345-SPM Document 33 Filed 06/17/21 Page 1 of 5 Page ID #321




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS


 MICHAEL CURTIS REYNOLDS,
 #10671-023,

                        Plaintiff,               Case No. 21-cv-00345-SPM

 v.

 FAISAL VAKIL AHMED, et al.,

                        Defendants.

                              MEMORANDUM AND ORDER
MCGLYNN, District Judge:

        This matter is before the Court on a Motion for Partial Stay (Doc. 31) filed by Defendant

Williams and a Motion for Miscellaneous Relief (Doc. 32) filed by Plaintiff Reynolds. For the

following reasons, the Motion for Partial Stay is granted and the Motion for Miscellaneous Relief

is denied.

                                         BACKGROUND

       Plaintiff Michael Reynolds, an inmate with the Federal Bureau of Prisons who is currently

incarcerated at the Federal Correctional Institution located in Greenville, Illinois (“FCI-

Greenville”), commenced this civil rights action by filing a Complaint alleging violations of his

constitutional rights by persons acting under the color of federal authority that occurred in

connection with inadequate COVID-19 precautions. See Bivens v. Six Unknown Named Agents,

403 U.S. 388 (1971). Along with the Complaint, Reynolds filed a motion for preliminary

injunction. (Doc. 2).

       The Court conducted a preliminary review of the Complaint pursuant to 28 U.S.C. §

1915A, and Reynolds is proceeding with an Eight Amendment claim of deliberate indifference to

                                         Page 1 of 5
    Case 3:21-cv-00345-SPM Document 33 Filed 06/17/21 Page 2 of 5 Page ID #322




serious medical conditions against Dr. Ahmed (Count 1) and an Eighth Amendment claim of

unconstitutional conditions of confinement against Dr. Ahmed, Williams, and Santiago (Count 2).

(Doc. 7). Reynolds was directed to either file a motion for leave to proceed in forma pauperis

(“IFP”) or pay $402 filing fee by April 30, 2021. Reynolds was warned that failure to comply may

result in dismissal of this case. Because Reynolds has received at least three “strikes” for the

purposes of Section 1915(g), 1 the Court stated that Reynolds’s claims regarding imminent danger

would be addressed upon the filing of an IFP motion. 2 Defendants were directed to file a response

to the motion for preliminary injunction within fourteen days of service of the pleadings. Counsel

for Williams entered a limited appearance as to the official capacity claims against Williams and

filed a response in opposition to the motion for preliminary injunction. (Doc. 21). Defense Counsel

for Williams indicates that it is his understanding that all three Defendants are still in the process

of requesting representation from the Department of Justice regarding the individual capacity

claims.

          On June 2, 2021, Williams filed a motion to stay proceedings, and on June 15, 2021,

Reynolds sent a letter to the undersigned entered in the docket as a “Motion for Miscellaneous

Relief.” (Docs. 31, 32).

                                                    DISCUSSION

          In the motion for partial stay, Williams asks the Court to stay all litigation activities and

deadlines, other than those associated with the pending motion for preliminary injunction, until

the filing fee issue is resolved. Reynolds has not filed a motion to proceed IFP or paid the filing



1
  See Reynolds v. USA, 19-cv-1390-JPG, 2020 WL 128683, at *1 (S.D. Ill. Jan. 10, 2020) (discussing Reynolds’s case
history).
2
  Pursuant to 28 U.S.C. § 1915(g), a prisoner is prohibited from bringing a civil action IFP, “if the prisoner has, on 3
or more prior occasions, while incarcerated or detained in any facility, brought an action or appeal in a court of the
United States that was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon which
relief may be granted, unless the prisoner is under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).
                                                   Page 2 of 5
Case 3:21-cv-00345-SPM Document 33 Filed 06/17/21 Page 3 of 5 Page ID #323




fee in full and the deadline to do so has expired. Thus, the case is subject to dismissal. Williams

recognizes that the pending motion for preliminary injunction should be resolved regardless of the

outstanding fees but argues that because not all Defendants have been served and there are varying

responsive pleading deadlines, requiring Defendants to adhere to the deadlines in this case could

result in inefficiencies, such as multiple extensions of time. Williams also states that a partial stay

is warranted because Reynolds continues to file various motions that are inappropriate given the

stage of case.

       In Reynolds’s letter, he asserts that staff at FCI-Greenville are harassing and retaliating

against him. (Doc. 32). He claims that he has already sent three IFP motions and assumes that the

Court has received at least one since the Court discussed imminent danger in the preliminary

review order. Reynolds states he sent a third IFP motion on June 3, 2021. He assumes that if the

Court did not receive his IFP motions, it is because staff have stolen his outgoing mail. Reynolds

also alleges he was assaulted by another inmate over a month ago and that inmate was moved. The

inmate has recently been placed back in his housing block, 3A. Reynolds has informed staff that

the inmate is a threat to his safety, but staff have not moved the inmate in retaliation against him

for filing this lawsuit. He asks the Court to protect his rights and court access.

       To the extent Reynolds is seeking injunctive relief in the letter to the Court, the request is

denied. Injunctive relief is appropriate only if it seeks relief of the same character sought in the

underlying suit. Devose v. Herrington, 42 F.3d 470, 471 (8th Cir. 1994); Daniels v. Dumsdorff,

No. 19-cv-00394-NJR, 2019 WL 3322344 at *1 (S.D. Ill., July 24, 2019). The claims in the letter

pertain to individuals who are not parties to this action and are outside the scope of the Complaint,

regarding adherence to COVID-19 safety protocols and medical treatment. Additionally, Reynolds

cannot amend the claims in the Complaint in a piecemeal fashion or through an injunction motion.

See Flannery v. Recording Indus. Ass'n of Am., 354 F.3d 632, 638 n. 1 (7th Cir. 2004).
                                            Page 3 of 5
Case 3:21-cv-00345-SPM Document 33 Filed 06/17/21 Page 4 of 5 Page ID #324




       The motion for partial stay is granted. Reynolds has been directed twice by this Court to

pay the filing fee in full or file an IFP motion along with his inmate trust fund account statement.

(Docs. 4, 7). The deadline has expired, and he has not complied with the Court’s directive. The

Court previously received a “Motion for Changes to Filing,” in which Reynolds asserted he was

in imminent danger. (See Doc. 6). The Court denied the motion in part and advised Reynolds that

his claims of imminent danger would be considered once he filed an IFP motion. (Doc. 7, p. 2).

The Court has not received an IFP motion from Reynolds, and his belief that they were stolen is

not supported by any factual allegations, evidence, or the record. Since commencing this action on

March 31, 2021, Reynolds has filed over a hundred and twenty pages of documents, including a

complaint, a proposed summons request, six motions, a supplement, and exhibits. Because

Reynolds will not be able to proceed with this case until his filing fee status is resolved, the motion

for partial stay is granted. Defendants need not file an answer or other responsive pleading in this

case unless and until directed to do so by the Court.

       The Court will extend the deadline for Reynolds to comply with the Court’s previous

Orders. (Docs. 4, 7). Reynolds is advised, however, that he must file a motion to proceed IFP or

pay the full filing fee if wants to continue litigating this case. If he chooses to file an IFP motion,

Reynolds must include a copy of his trust fund account statement for the six-month period

immediately preceding the filing of this action.

                                            DISPOSITION

       As stated above, the Motion for Partial Stay (Doc. 31) filed by Defendant Williams is

GRANTED. All litigation activities and deadlines, other than those associated with the pending

Motion for Preliminary Injunction and the determination of Plaintiff Reynolds’s filing fee status,

are STAYED. Defendants need not file an answer or other responsive pleading to the Complaint

in this case unless and until directed to do so by the Court.
                                            Page 4 of 5
Case 3:21-cv-00345-SPM Document 33 Filed 06/17/21 Page 5 of 5 Page ID #325




       Reynolds is GRANTED one last extension of time to comply with the Court’s previous

orders regarding his filing fee status. (See Docs. 4, 7). Reynolds has until June 28, 2021, to submit

the $402.00 filing fee or a motion to proceed without prepayment of the filing fee. If Reynolds

files a motion for leave to proceed in forma pauperis, he must also provide the trust fund account

statement for the six-month period immediately preceding the filing of this action. The Clerk is

DIRECTED to send Reynolds a copy of the Motion and Affidavit to Proceed in District Court

without Prepaying Fees or Costs form. Failure to pay the filing fee or submit an IFP motion by the

deadline, will result in dismissal of this case without prejudice for failure to prosecute and for

failure to comply with an order of the Court. FED. R. CIV. P. 41(b); Sperow v. Melvin, 153 F.3d

780, 781 (7th Cir. 1998).

       The Motion for Miscellaneous Relief (Doc. 32) filed by Plaintiff Reynolds is DENIED.

       IT IS SO ORDERED.

       DATED: June 17, 2021

                                                       s/Stephen P. McGlynn
                                                      STEPHEN P. MCGLYNN
                                                      United States District Judge




                                           Page 5 of 5
